DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 16th 2021 has been entered. 
Response to Amendment
3.          The Amendment filed on July 16th 2021 has been entered. Currently Claims 1, 4, 5, 7, 10, 11, 13 and 16 – 20 have been amended. Claims 1 – 20 are pending in the application.

Response to Arguments
35 U.S.C. §103
4.	Applicant's arguments, see Remarks pp. 3 -16, filed July 16th 2021, with
respect to the rejections of claims 1-20 under 35 U.S.C. §103 have been fully

The gravamen of Applicant’s arguments is that neither of the cited prior art singularly nor in combinations teach the independent claims as amended. Since the dependent claims inherit the stated amendments they are also not taught by the cited art of record.
Examiner respectfully agrees.
Upon further consideration new grounds of rejection have been necessitated due
to Applicant's amendments and are made in view of Ercegovac et al., (United States Patent Publication Number 20090228528) hereinafter Ercegovac and in further view of Kapur et al., (United States Patent Publication Number 20070136256) hereinafter Kapur

Claim Rejections – 35 U.S.C. §103

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art

obviousness or nonobviousness

 	
Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable Nayak et al. (United States Patent Publication Number 20090100022) hereinafter Nayak, in view of Ercegovac et al., (United States Patent Publication Number 20090228528) hereinafter Ercegovac, and in further view of Kapur et al., (United States Patent Publication Number 20070136256) hereinafter Kapur
Regarding claim 1 Nayak teaches a method of text search of a database, comprising: receiving a text search expression for a text search  (Query interface
component 710 is adapted to receive a query from a user and provide the query to parser component 720. It should be appreciated that the entered query can be specified in a full text query format [0042]) of a database; (database or external database [0067]) converting the text search expression to a query plan (execution plan generation system can utilize the parsed data to produce an integrated query plan [0042])  comprising multiple search tokens;  (Parser component 720 receives input from the query interface component 710 and parses the input query into tokens [0042]) and performing, based on the query plan, (execution plan generation system can
utilize the parsed data to produce an integrated query plan [0042]) 
Nayak does not fully disclose  a one-pass indexing comprising a single scan of an inverse index table associated with the database to identify documents in the database having the multiple search tokens; the performing the one-pass indexing comprising: identifying documents in the database having any one of the multiple search tokens; generating a union bag that comprises a list of the identified documents having any one of the multiple search tokens, the union bag including one or more than one instance of the identified documents correlated to the multiple search tokens; counting an occurrence of each of the identified documents in the union bag  and 2PATENTAtty Docket No.: 92010620 App. Ser, No.: 16/071,364 based on the count of the occurrence of each of the identified documents in the union bag, identifying the documents in the database having each of the multiple search tokens.
Ercegovac teaches a one-pass indexing comprising a single scan (just one pass of Q [0073]) of an inverse index table (inverted index [0020]) associated with the database (dataset [0029])  to identify documents (docid, where docid corresponds to document ID [0029])  in the database (dataset [0029]) having the multiple search tokens (tokens A and B [0040]) the performing of the one-pass indexing comprising: (just one pass of Q [0073]) identifying documents (using docid to identify documents [0029]) in the database (dataset [0029]) having any one of the multiple search tokens; (token t [0031]) (tokens A and B [0040]) 	generating a union bag (Fig. 3, local Zig-Zag UNION [0063]) that comprises a list of the identified documents (list of candidate docids matching a query is found [0054]) having any one of the multiple search tokens, (tokens A and B [0040]) the union bag (Fig. 3, local Zig-Zag UNION [0063]) including one or more than one instance of the identified documents (A unique, permanent docid is assigned to every document and used to globally intersect posting lists across partitions. [0033]) correlated to the multiple search tokens; (token t [0031]) (tokens A and B [0040]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to incorporate the teachings of Ercegovac a one-pass indexing comprising a single scan of an inverse index table associated with the database to identify documents in the database having the multiple search tokens the performing of the one-pass indexing comprising: identifying documents in the database having any one of the multiple search tokens; generating a union bag that comprises a list of the identified documents having any one of the multiple search token, the union bag including one or more than one instance of the identified documents correlate to the multiple search tokens. By doing so a search can be conducted using an inverted index wherein indexing the dataset using a partitioned inverted index, each document having a plurality of document sections,
each document section indexed by at most one partition; and searching the index by searching across the document sections. Ercegovac [0009].
Kapur teaches counting an occurrence of each of the identified documents (an inverse document frequency is computed [0024]) in the union bag  (union of the set of search engine results for all aliases in the  supergram [0031]) and   based on the count of the occurrence of each of the identified documents (an inverse document frequency is computed [0024]) in the union bag, (union of the set of search engine results for all aliases in the  supergram [0031])  identifying the documents in the database having each of the multiple search tokens (the inverse document frequency of a token is given by the inverse of the total number of documents in the pre-selected portion that contain the token. [0024])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to incorporate the teachings of Kapur wherein counting an occurrence of each of the identified documents in the union bag  and   based on the count of the occurrence of each of the identified documents in the union bag, identifying the documents in the database having each of the multiple search tokens. By doing so specific data sets, such as documents, web pages, or search engine queries, based on data tokens, such as words or n-grams, contained in a collection of documents are retrieved. Kapur [0019]
	
Regarding claim 2 Nayak in view of Ercegovac and in further view of Kapur teaches the method of claim 1.
Nayak as modified further teaches comprising retrieving the documents in the database having the multiple search tokens (return a list of documents that contain the specified keywords or phrases [0035])
 wherein performing the one-pass indexing  (just one pass of Q [0073]) does not comprise performing a multi-pass scan or a self-join of the inverse index table
Ercegovac teaches wherein performing the one-pass indexing  (just one pass of Q [0073]) does not comprise performing a multi-pass scan or a self-join of the inverse index table (care should be taken to minimize the number of passes that are
made over Q [0073])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to incorporate the teachings of Ercegovac wherein performing the one-pass indexing does not comprise performing a multi-pass scan or a self-join of the inverse index table. By doing so the CPU cost is not high. Ercegovac [0073]
	Claims 8 and14 correspond to claim 2 and are rejected accordingly.

Regarding claim 3 Nayak in view of Ercegovac and in further view of Kapur teaches the method of claim 1.
Nayak as modified further teaches wherein the multiple search tokens (receives input from the query interface component 710 and parses the input query into tokens [0042]) comprise a first search token (first word [0038]) and a second search token, (second word [0038]) wherein the text search expression comprises multiple words, wherein the first search token is a first word of the text search expression, (For instance, keyword location can be specified as the position of the key word in the document (e.g., first word, [0038])   and the second search token is a second word of the text search expression, (For instance, keyword location can be specified as the position of the key
word in the document (e.g., … second word, [0038]) identifying  (docid[0052]) see equation from [0049]  and counting documents of the database (Result shows documents with the term, “document” occurring with docid 1, and docid 4 [0055])
  matching the first search token (a.term=“document” [0058]) this is chosen from   

keywordtable(“”Document Processing”” [0059])    to give a first set of a list of documents, (B. Scope-List: (Term, Propid, Docid, IndexTime Rank showing Result: [0055]) and identifying  (docid[0052]) see equation from [0049]  and counting documents of the database (Result shows documents with the term, “processing” occurring with docid 1, and docid 5 [0055])    matching the second search token  (a.term=“processing” [0058]) this is chosen from keywordtable(“”Document Processing”” [0059])   to give a second set of the list of documents (C. Scope-List: (Term, Propid, Docid, IndexTime Rank showing Result: [0056])
Nayak as modified does not fully disclose  performing the one-pass indexing comprises
wherein performing the one-pass indexing  (just one pass of Q [0073])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to incorporate the teachings of Ercegovac in performing the one-pass indexing. By doing so By doing so the CPU cost is not high. Ercegovac [0073]
Claim 9 corresponds to claim 3 and is rejected accordingly.

Regarding claim 4 Nayak in view of Ercegovac and in further view of Kapur teaches the method of claim 3.
Nayak as modified teaches  comprising implementing the text search (entered query can be specified in a full text query format [0042])  on the database,  (local database or external database [0067]) wherein implementing the text search  (full
text query [0042]) combining the first set of the list of documents with the second set of the list of documents (combined results of documents with terms, “document” and “processing” [0056])   
Nayak as modified does not fully disclose  performing the one-pass index indexing; generate the union bag
Ercegovac teaches wherein performing the one-pass indexing (just one pass of Q [0073]) generate the union bag  (Fig. 3, local Zig-Zag UNION [0063])

	Claim 10 corresponds to claim 4 and is rejected accordingly.

Regarding claim 5 Nayak in view of Ercegovac and in further view of Kapur teaches the method of claim 4.
Nayak as modified teaches  wherein the text search expression comprises two words,  (Select * from keywordtable("'Document Processing"', US_English), [0059]) wherein the identified documents,  having a count of two are documents that contain the first search token and the second search token (documents with term=”document” and  docid = 4 have an indextimerank of 2 and documents with term=”processing” and  docid = 5 have an indextimerank of 2 [0052])
	Nayak does not fully disclose the union bag
Ercegovac teaches the union bag (Fig. 3, local Zig-Zag UNION [0063])


Regarding claim 6 Nayak in view of Ercegovac and in further view of
Kapur teaches the method of claim 1. 
Nayak as modified further teaches wherein the database comprises a relational database, (a database management system (e.g., SQL Server) database engine [0035]) wherein the query plan   (an integrated query plan [0042]) comprises a structured query language (SQL) query plan, (a traditional relational query in SQL [0042])   wherein converting the text search expression to  query plan comprises converting, via a text-search SOLquery generator, the text search expression into the SQL query plan (Parser component 720 receives input from the query interface component 710 and parses the input query into tokens. Subsequently, execution plan generation system can
utilize the parsed data to produce an integrated query plan … a query tree including the parsed keyword inputs and relational prepositions can be generated by the execution plan generator 730. [0042]) to provide for direct leveraging of SQL operators in the text search (FROM clause of any SQL query [0057]) (Select * [0058]) (WHERE clause [0058]) (FROM clause of a Select statement or as part of a JOIN with an ON clause  [0061])
4Regarding claim 7 Nayak teaches a  computing device (computing devices [0069]) for a text search (full-text search [0035]) of a database, (local database [0067]) the computing device (computing devices [0069]) comprising: a processor; (processor [0068])  a network interface (network interface [0076]) to couple (physically connected [0076]) the computing device (computing devices [0069])  to a database; (local database [0067])  and memory (system memory [0074]) storing a search portal (search engine [0035]) to: process words (keywords [0035]) for a text search (full-text search [0035])  into a query plan (produce an integrated query plan [0042]) comprising more than one search token; (emits tokens [0038]) 
Nayak does not fully disclose and implement a one-pass indexing comprising a scan of an inverted index table of the database to determine documents in the database having the more than one search token, wherein to implement the one-pass indexing comprises: identify documents in the database having any one of the more than one search token; generate a union bag that comprises a list of the identified documents having any one of the more than one search token, the union bag including one or more than one instance of the identified documents correlated to the more than one search token; and count an occurrence of each of the identified documents in the union bag and based on the count of the occurrence of each of the identified documents in the union bag, identify the documents in the database having each of the more than one search token.
and implement a one-pass indexing comprising a scan (just one pass of Q [0073])   of an inverted index table (inverted index [0020])  of the database (dataset [0029]) to determine documents (using docid to identify documents [0029])  in the database (dataset [0029])  having the more than one search token, (token t [0031]) (tokens A and B [0040]) wherein to implement the one-pass indexing (just one pass of Q [0073])   comprises: identify documents (docid, where docid corresponds to document ID [0029])  in the database (dataset [0029])  having any one of the more than one search token; (token t [0031]) (tokens A and B [0040]) generate a union bag  (Fig. 3, local Zig-Zag UNION [0063]) that comprises a list of the identified documents (list of candidate docids matching a query is found [0054])  having any one of the more than one search token, (token t [0031]) (tokens A and B [0040]) the union bag (Fig. 3, local Zig-Zag UNION [0063])  including one or more than one instance of the identified documents  (A unique, permanent docid is assigned to every document and used to globally intersect posting lists across partitions. [0033]) correlated to the more than one search token; (token t [0031]) (tokens A and B [0040]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to incorporate the teachings of Ercegovac and implement a one-pass indexing comprising a scan of an inverted index table of the database to determine documents in the database having the more than one search token, wherein to implement the one-pass indexing 
Kapur teaches and count an occurrence of each of the identified documents  (an inverse document frequency is computed [0024]) in the union bag (union of the set of search engine results for all aliases in the  supergram [0031]) and based on the count of the occurrence of each of the identified documents (an inverse document frequency is computed [0024])  in the union bag, (union of the set of search engine results for all aliases in the  supergram [0031])  identify the documents in the database having each of the more than one search token (the inverse document frequency of a token is given by the inverse of the total number of documents in the pre-selected portion that contain the token. [0024])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to incorporate the teachings of Kapur wherein counting an occurrence of each of the identified 

Regarding claim 11 Nayak in view of Ercegovac and in further view of Kapur teaches the method of claim 10.
Nayak as modified teaches  wherein the words for text search comprises two words,  (Select * from keywordtable("'Document Processing"', US_English), [0059]) wherein the first search token is a first word of the two words, (document [0059]) and the second search token is a second word of the two words  (processing [0059]) and wherein the identified documents listed, having a count of two are documents that contain the first search token and the second search token (documents with term=”document” and  docid = 4 have an indextimerank of 2 and documents with term=”processing” and  docid = 5 have an indextimerank of 2 [0052])
Nayak does not fully disclose in the union bag
Ercegovac teaches in the union bag (Fig. 3, local Zig-Zag UNION [0063])


Regarding claim 12 Nayak in view of Ercegovac and in further view of Kapur teaches the computing device of claim 7.
Nayak as modified further teaches  wherein the database comprises a relational database,  (a database management system (e.g., SQL Server) database engine [0035])  wherein the query plan  (an integrated query plan [0042]) comprises a structured query language (SQL) query plan,  (a traditional relational query in SQL [0042])  wherein the search portal comprises a text-search SQL-query generator  (Fig. 8 Execution Plan Generator System [0042]) to process the words for the text search   (parses the text and emits tokens corresponding to elements of a language grammar [0038]) into the SQL query plan  (Subsequently, execution plan generation system can utilize the parsed data to produce an integrated query plan [0042])  that directly applies SQL operators in the text search  (SELECT B.docld FROM 
KeyWordTable ("'gumption"', US_English)
INNER JOIN BindFu!ITextObject(FtldxSchema, myFtldx,
ftldxCompRel,

ON k.normalizedKeyword - B.keyword [0061]) implemented as the SQL query plan  (integrated query plan [0042]) on the database, (local database or external database [0067])

Regarding claim 13 Nayak teaches a  tangible, non-transitory, computer-readable medium (computer readable media [0034]) comprising instructions (instructions [0065]) comprising a text search engine (search engine [0035]) that direct a processor (processor [0032])  to: transform a text search expression (query expression [0042]) comprising multiple words (keywords [0045]) into a query plan; (query plan [0042])  and apply the query plan on a database, (The query plan or relational query expression can then be provided to the optimizer component 750. The optimizer component 750 is a part of the database management system [0042]) 
Nayak does not fully disclose including executing a one-pass indexing comprising a sole scan of an inverse word index of the database to note documents in the database having the multiple words, wherein executing the one-pass indexing comprises: identify documents in the database having any one of the multiple words; generate a union bag that comprises a list of the identified documents having any one of the multiple words the union bag including one or more than one instance of the identified documents correlated to the multiple words; count an occurrence of each of the identified documents in the union bag and based on the count of the occurrence of each of the identified documents in the union bag, identify the documents in the database having each of the multiple words.
Ercegovac teaches including executing a one-pass indexing comprising a sole scan (just one pass of Q [0073])   of an inverse word index (inverted index [0020]) of the database (dataset [0029]) to note documents (using docid to identify documents [0029])  in the database (dataset [0029]) having the multiple words, (terms “such as multiple words” A, B, C and D [0056]) wherein executing the one-pass indexing (just one pass of Q [0073]) comprises: identify documents (using docid to identify documents [0029])  in the database (dataset [0029]) having any one of the multiple words; (This query matches documents with terms A and B in section 1, and C and D in section 2. [0056]) generate a union bag (Fig. 3, local Zig-Zag UNION [0063]) that comprises a list of the identified documents  (list of candidate docids matching a query is found [0054]) having any one of the multiple words  (terms “such as multiple words” A, B, C and D [0056]) the union bag (Fig. 3, local Zig-Zag UNION [0063]) including one or more than one instance of the identified documents (list of candidate docids matching a query is found [0054]) correlated to the multiple words; (terms “such as multiple words” A, B, C and D [0056]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to incorporate 
Kapur teaches count an occurrence of each of the identified documents (an inverse document frequency is computed [0024]) in the union bag (union of the set of search engine results for all aliases in the  supergram [0031]) and based on the count of the occurrence of each of the identified documents (an inverse document frequency is computed [0024]) in the union bag, (union of the set of search engine results for all aliases in the  supergram [0031])  identify the documents in the database having each of the multiple words  (the inverse document frequency of a token is given by the inverse of the total number of documents in the pre-selected portion that contain the token. [0024])


Regarding claim 15 Nayak in view of Ercegovac and in further view of Kapur teaches the  computer-readable medium of claim 13.
Nayak as modified further teaches  wherein the database comprises a relational database, (a database management system (e.g., SQL Server) database engine [0035])  wherein the query plan comprises a structured query language (SQL) query plan, (integrated query plan [0042]) wherein the instructions comprising the text search engine comprise a text-search SQL-query generator  (Fig. 8 Execution Plan Generator System [0042]) to direct the processor (The optimized expression can be provided to the execution engine component 770 which can correspond to a database management system query processor [0042])  to transform the text search expression into the SQL query plan (Parser component 720 receives input from the query interface component   that directly utilizes SQL operators in a text search of the database based on the text search expression (SELECT B.docld FROM
KeyWordTable("'gumption"', US_English)
u BindFu!ITextObject(FtldxSchema, myFtldx,
ftldxCompRel,
(keyword, colid, pid, docid)) B
ON k.normalizedKeyword - B.keyword [0061])  and applied as the SQL query plan (integrated query plan [0042])

Claims 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable Nayak et al. (United States Patent Publication Number 20090100022) hereinafter Nayak, in view of Ercegovac et al., (United States Patent Publication Number 20090228528) hereinafter Ercegovac, in view of Kapur et al., (United States Patent Publication Number 20070136256) hereinafter Kapur and in further view of Vaithyanathan et al., (United States Patent Number 5819258) hereinafter Vaithyanathan 
Regarding claim 16 Nayak in view of Ercegovac and in further view of Kapur teaches the method of claim 1.
wherein performing the one-pass indexing comprises: identifying, among the identified documents in the union bag,  documents in the database  having the occurrence that equals a number of the multiple search tokens as the documents in the database having each of the multiple search tokens
Ercegovac teaches performing the one-pass indexing; (just one pass of Q [0073])  identifying, among the identified documents  (docid, where docid corresponds to document ID [0029])  in the union bag  (Fig. 3, local Zig-Zag UNION [0063])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to incorporate the teachings of Ercegovac wherein performing the one-pass indexing; identifying, among the identified documents  in the union bag. By doing so a search can be conducted using an inverted index wherein indexing the dataset using a partitioned inverted index, each document having a plurality of document sections, each document section indexed by at most one partition; and searching the index by searching across the document sections. Ercegovac [0009].
Vaithyanathan teaches  documents (documents Col 4 ln 56) in the database (database Col. 4 ln 56)  having the occurrence that equals a number of the multiple search tokens (the remaining set of tokens is defined as the “domain” for the current set of documents being clustered Col. 7 ln 60 – 62) as the documents (documents Col 4 in the database (database Col. 4 ln 56)   having each of the multiple search tokens (thousands of tokens Col. 6 ln 54)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak in view of Ercegovac and in further view of Kapur to incorporate the teachings of Vaithyanathan wherein documents  in the database  having the occurrence that equals a number of the multiple search tokens as the documents in the database having each of the multiple search tokens. By doing so the resulting tokens are gathered together to form the token group for that cluster being processed and any duplicate tokens are  removed. Vaithyanathan Col. 6 ln 47 – 50. 
	
Regarding claim 17 Nayak in view of Ercegovac and in further view of Kapur teaches the method of claim 1.
Nayak as modified does not fully disclose  wherein a token-document pair of the occurrence of each of the identified documents in the union bag identified as having any one of the multiple search tokens is unique.
	Vaithyanathan teaches   wherein a token-document pair (documents in a cluster separated into tokens Col. 6 ln 42 – 43) of the occurrence of each of the documents  identified as having any one of the multiple search tokens is unique (The topic tokens 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak in view of Ercegovac, in view of Kapur to incorporate the teachings of Vaithyanathan wherein a token-document pair of the occurrence of each of the documents identified as having any one of the multiple search tokens is unique. By doing so new documents can be easily routed into the hierarchy by representing the document in each sub-cluster by the tokens in the appropriate domain and  fitting the document into appropriate sub-clusters. Col. 11 ln 18 -21. 
Ercegovac teaches in the union bag (Fig. 3, local Zig-Zag UNION [0063])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to incorporate the teachings of Ercegovac to generate the union bag. By doing so the results from each partition can be unioned.  Ercegovac [0054]
	
Regarding claim 18 Nayak in view of Ercegovac and in further view of Kapur teaches the method of claim 7
Nayak as modified does not fully disclose wherein to implement the one-pass indexing comprises: 8PATENTAtty Docket No.: 92010620 App. Sere No.: 16/071,364 identify, among the identified documents in the union bag documents in the database having the occurrence that equals a number of the more than one search token as the documents in the database having each of the more than one search token.
	Ercegovac teaches wherein to implement the one-pass indexing  (just one pass of Q [0073]) comprises: 8PATENTAtty Docket No.: 92010620 App. Sere No.: 16/071,364 identify, among the identified documents  (docid, where docid corresponds to document ID [0029])  in the union bag (Fig. 3, local Zig-Zag UNION [0063]) documents (documents [0022]) in the database (dataset [0029])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to incorporate the teachings of Ercegovac wherein to implement the one-pass indexing comprises: 8PATENTAtty Docket No.: 92010620 App. Sere No.: 16/071,364 identify, among the identified documents in the union bag documents in the database. By doing so each posting list is sorted in increasing order on docid and
sectid, enabling query execution to quickly intersect posting lists. Ercegovac [0030].
Vaithyanathan  having the occurrence that equals a number of the more than one search token (the remaining set of tokens is defined as the “domain” for the current set of documents being clustered Col. 7 ln 60 – 62) as the documents (documents Col 4 ln 56) in the database (database Col. 4 ln 56)   having each of the more than one search token (thousands of tokens Col. 6 ln 54)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak in view of 

Regarding claim 19 Nayak in view of Ercegovac and in further view of Kapur teaches the computing device  of claim 7.
Nayak as modified does not fully disclose  wherein a token- document pair of the occurrence of each of the identified documents in the union bag  identified as having any one of the more than one search token is unique.
            Vaithyanathan teaches wherein a token- document pair (documents in a cluster separated into tokens Col. 6 ln 42 – 43)  of the occurrence of each of the identified documents identified as having any one of the more than one search token is unique (The topic tokens are collected from all levels in the cluster hierarchy and a unique list is created by eliminating duplicates. Col. 11 ln 32 – 34)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak in view of Ercegovac, in view of Kapur to incorporate the teachings of Vaithyanathan wherein a 
Ercegovac teaches in the union bag (Fig. 3, local Zig-Zag UNION [0063])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to incorporate the teachings of Ercegovac to generate the union bag. By doing so the results from each partition can be unioned.  Ercegovac [0054]


Regarding claim 20 Nayak in view of Ercegovac and in further view of Kapur teaches the computer-readable medium of claim 13.
Nayak as modified does not fully disclose  wherein executing the one- pass indexing comprises: identify, among the identified documents in the  union bag documents in the database having the occurrence that equals a number of the multiple words, as the documents in the database having each of the multiple words wherein a word-document pair of the occurrence of each of the identified documents in the union bag identified as having any one of the multiple words is unique.
performing the one-pass indexing; (just one pass of Q [0073])  identifying, in the union bag  (Fig. 3, local Zig-Zag UNION [0063])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to incorporate the teachings of Ercegovac wherein performing the one-pass indexing; in the union bag. By doing so a search can be conducted using an inverted index wherein indexing the dataset using a partitioned inverted index, each document having a plurality of document sections, each document section indexed by at most one partition; and searching the index by searching across the document sections. Ercegovac [0009].
	Vaithyanathan teaches identify, among the identified documents (documents in the cluster Col. 6 ln 8 – 10) documents (documents Col 4 ln 56) in the database  (database Col. 4 ln 56)   having the occurrence that equals a number of the multiple words, (the remaining set of tokens is defined as the “domain” for the current set of documents being clustered Col. 7 ln 60 – 62) wherein a word-document pair (documents in a cluster separated into tokens Col. 6 ln 42 – 43) of the occurrence of each of the identified documents  (documents Col 4 ln 56)  identified as having any one of the multiple words is unique (The topic tokens are collected from all levels in the cluster hierarchy and a unique list is created by eliminating duplicates. Col. 11 ln 32 – 34)


Examiner's Request
7. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such

or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.


Conclusion

8. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
	Johns et al., (United States Patent Publication Number 20140236941) teaches a discovery engine. Particularly paragraph [0025] teaches “an operation is performed
for performing a first frequency count for characterizing a number of times that each one of the tokens occurs within the text used as the current instance of the search criteria in comparison to each one of the documents in the at least one source of documents.”
Hadjieleftheriou et al., (United States Patent Publication Number 20090171944) hereinafter Hadjieleftheriou teaches  set similarity selection queries at interactive speeds. In particular paragraph [0031] teaches “Using an inverted index,I
( q,s) may be computed for alls by scanning/the lists of tokens q\ 1 ~i~n in one pass. Irrelevant sets (with snq=0) are never accessed.”
 paragraph [0016] teaches “counting how often each of the terms appear in a corpus and dividing the functions by the total
number of tokens associated with the corpus” and further in paragraph [0025] “the
scores can be determined based on the tokens and collocation counts of the documents in the result set.”
	Joho et al., “Document frequency and term specificity” teaches document frequency on Page 350

9.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more

questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/Kweku Halm/
Examiner
Art Unit 2166
08/14/2021



/Diedra McQuitery/Primary Examiner, Art Unit 2166